DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engagement members” (i.e., members or means for engaging) in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 fails to further limit claim 7, from which it depends. Claim 7 already recites the limitations set forth in claim 9. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (“Rogers”; 2016/0262805).
Regarding claim 1, Rogers discloses an anchor device 800 (Fig. 8; cf. Fig. 2 for perspective view of features in common) capable of use in sacroiliac joint stabilization if desired (e.g., by clamping portions of the ilium and sacrum), comprising: a housing 812 (Fig. 8) having: a bore (annotated Fig. 8); and one or more apertures (annotated Fig. 8 and cf. Fig. 2); one or more engagement members 122a, 122b at least partially disposed in the housing (Fig. 1), where at least one of the one or more engagement members is movable between a retracted position (Fig. 1) and an extended position (Fig. 2) such that, when the at least one of the one or more engagement members is in the extended position, the at least one of the one or more engagement members extends through at least one of the one or more apertures (Fig. 2);
wherein, the at least one of the one or more engagement members 122a and 122b include a component of axially movement relative to the housing along a longitudinal axis thereof during rotation of the engagement members (Figs. 5 and 6); and wherein, when the at least one of the one or more engagement members is in the extended position, the at least one of the one or more engagement members is capable of being disposed within an appropriately prepared sacrum bone, if desired, as the device is capable of being implanted in the body and of securing portions of bone (e.g., Fig. 3).
Regarding claim 2, an actuator 320, 816, 126 (Figs. 6 and 8) is movable in the bore of the housing 812 (Fig. 8) to effectuate movement of the engagement members 122a, 122b between the retracted position and the extended position (Figs. 5-8). 
Regarding claim 3, the actuator 320, 816, 126 is configured to engage the engagement members 122a, 122b to effectuate the movement of the engagement members between the retracted position and the extended position (cf. Figs. 5 and 6).
Regarding claim 4, the actuator 320, 816, 126 is configured to mate with a threaded inner surface of the housing 821 (Fig. 8). 
Regarding claim 5, the actuator 320, 816, 126 is configured to engage a tapered surface of the at least one of the one or more engagement members 122a, 122b to effectuate movement between the retracted position and the extended position (cf. Figs. 5 and 6).
Regarding claim 6, the housing 812 has a threaded outer surface (cf. 112 in Fig. 2).
Regarding claim 10, a washer 135 (and/or 136; cf. Fig. 6) is movable over the threaded outer surface of the housing 812 (compare 112; Fig. 6) toward the engagement members 122a, 122b (id.).
Regarding claim 11, a locking nut 134 (cf. Fig. 6) is movable along the threaded outer surface of the housing 812 (compare 112; Fig. 6) and is configured to urge the washer 135 toward the engagement features 122a, 122b (Fig. 8; cf. Figs. 6 and 7).
Regarding claim 12, the engagement features are rotatable via a hinge 125 (cf. Fig. 6) between the retracted position and the extended position (cf. Figs. 6 and 7).
Regarding claim 13, the engagement members 122a, 122b are axially movable in the retracted position or the extended position, e.g., either by axial components of motion during rotation or by advancement of the housing into the bone.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (“Rogers”; 2016/0262805).
Regarding claim 7, the housing of Rogers comprises a first anchor portion 812 having the threaded outer surface (supra) and a threaded inner surface 821 (Fig. 8); and a second anchor 816 (Fig. 8) movable relative to the first anchor by threading into the same, where the second anchor 816 includes a threaded outer surface 825 (Fig. 8) configured to mate with the threaded inner surface 821 of the first anchor (id.).
Rogers does not explicitly recite that a pitch of the threaded inner surface 821 (Fig. 8) of the first anchor 812 is greater than a pitch of the threaded outer surface (cf. 112 in Fig. 2) of the first anchor 812.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select a pitch of a desired value for the threaded inner surface 821 that is greater than a pitch of the threaded outer surface (cf. 112 in Fig. 2), e.g., to allow slower, more controlled advancement of the housing 812 relative to bone and facilitate accurate placement at a desired location.
Regarding claim 8, a carriage assembly 126 (alternate interpretation vis-à-vis claims 2-5, supra) is disposable through the second anchor, the carriage assembly comprising: the one or more engagement members 122a, 122b (cf. Fig. 7) in a final position, and an actuator 320 (Fig. 6) configured to effectuate movement of the engagement members 122a, 122b between the retracted position and the extended position (cf. Figs. 5 and 6).
Claim 9 is rejected in the same manner as claim 7; however, it is again noted that claim 9 fails to further limit claim 7 (supra, under 35 USC 112).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773